                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VIRGIL RUSHING                                   :       CIVIL ACTION
                                                 :
           v.                                    :
                                                 :
EMPLOYEE OF SOUTHEASTERN PA                      :
TRANSPORT AUTHORITY, Bus Driver,                 :
EMPLOYEE OF SOUTHEASTERN PA                      :
TRANS AUTHORITY, Bus Driver and                  :
EMPLOYEE OF SOUTHEASTERN PA                      :
TRANS AUTHORITY, Bus Driver                      :       NO. 19-890

                                   MEMORANDUM OPINION

Savage, J.                                                                     March 27, 2019

           Pro se plaintiff Virgil Rushing has filed a complaint against three unnamed SEPTA

employees and a motion for leave to proceed in forma pauperis. For the following

reasons, we shall grant Rushing leave to proceed in forma pauperis and dismiss his

complaint with leave to amend.

                                             FACTS

           In his complaint, Rushing asserts that he is invoking federal question jurisdiction

based upon “retaliation[,] cause of injury case discrimination, hate crime, homo-

harassment, attempted murder by bus drivers.”1 He asserts that the three bus drivers

tried to run him over on three separate occasions.2 According to Rushing, they tried to

run him over in retaliation for his previously filed federal action.3 Rushing called the




1 Compl. at 4 (Doc. No. 2). We use the pagination assigned to the complaint by the CM/ECF docketing
system.

2   Id. at 5.

3   Id.
SEPTA complaint line ten times to report the drivers’ actions. 4 As relief, Rushing asks

that the Court order the bus drivers to retake the bus driving test or, in the alternative, that

they be fired.5 He also seeks $5,000.00 to $10,000.00 “or more” from each bus driver. 6

                                   STANDARD OF REVIEW

           Because it appears that he is not capable of paying the fees necessary to

commence this action, we shall grant Rushing leave to proceed in forma pauperis.

Accordingly, 28 U.S.C. §1915(e)(2)(B)(ii) requires us to dismiss the complaint if it fails to

state a claim.

           Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by

the same standard applicable to motions to dismiss under Federal Rule of Civil Procedure

12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires

the Court to determine whether the complaint contains “sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quotations omitted). Conclusory statements and naked assertions will

not suffice. Id. Because Rushing is proceeding pro se, we construe his allegations

liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

                                         DISCUSSION

           Rushing vaguely asserts “retaliation[], discrimination, hate crime, homo-

harassment.”7 To the extent that he is asserting claims pursuant to Title VI of the Civil



4   Id.

5   Id. at 6.

6   Id.

7   Id. at 4.


                                                2
Rights Act of 1964, those claims fail. Title VI states: “No person in the United States shall,

on the ground of race, color, or national origin, be excluded from participation in, be

denied the benefits of, or be subjected to discrimination under any program or activity

receiving Federal financial assistance.” 42 U.S.C. § 2000d. Title VI, however, does not

provide for individual liability. See L.L. v. Evesham Twp Bd. of Educ., 710 F. App’x 545,

549 n.4 (3d Cir. 2017) (citing Shotz v. City of Plantation, 344 F.3d 1161, 1170 n.12 (11th

Cir. 2003)). Accordingly, Rushing cannot maintain any Title VI claims against the three

individual bus drivers.8

        Reading the complaint most liberally, we generously consider Rushing to be

raising constitutional claims pursuant to 42 U.S.C. § 1983. To state a claim under § 1983,

a plaintiff must allege the deprivation of a constitutional right and that the alleged

deprivation was committed by a person acting under color of state law. West v. Atkins,

487 U.S. 42, 48 (1988). Here, nothing in the complaint even suggests, let alone alleges,

that the three bus drivers are state actors or that they violated Rushing’s constitutional

rights. Accordingly, any § 1983 claims will be dismissed.

        Rushing could be raising a state law tort claim for assault against the three bus

drivers. Because his federal claims fail, we decline to exercise supplemental jurisdiction.

Accordingly, the only independent basis for jurisdiction over any state claim is 28 U.S.C.


8  To the extent Rushing seeks to assert Title VI claims against SEPTA itself, those claims fail as well. The
United States Court of Appeals for the Third Circuit has noted that “SEPTA receives federal funding for
many of its activities.” Disabled in Action of Pa. v. SEPTA, 539 F.3d 199, 202 (3d Cir. 2008). Rushing’s
complaint, however, is devoid of facts suggesting that SEPTA discriminated against him based upon his
race, color, or national origin. Moreover, to the extent Rushing’s reference to “homo-harassment” is a claim
that SEPTA discriminated against him on the basis of his sexual orientation, Title VI is inapplicable because
it does not address discrimination based on sexual orientation. See Foster v. Michigan, 573 F. App’x 377,
388 (6th Cir. 2014); Thomas v. Wright, No. 2:14-cv-01604-RDP, 2014 WL 6983302, at *4 (N.D. Ala. Dec.
10, 2014); Hall v. Prince George’s Cty., No. Civ. A. 8:01-CV-02909, 2003 WL 23350258, at *4 (D. Md. Mar.
4, 2003), aff’d, 67 F. App’x 819 (4th Cir. 2003).


                                                     3
§ 1332(a), which grants a district court jurisdiction over a case in which “the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between . . . citizens of different States.” Section 1332(a) requires “‘complete diversity

between all plaintiffs and all defendants,’ even though only minimal diversity is

constitutionally required.   This means that, unless there is some other basis for

jurisdiction, ‘no plaintiff [may] be a citizen of the same state as any defendant.’” Lincoln

Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d Cir. 2015) (quoting Lincoln Prop. Co.

v. Roche, 546 U.S. 81, 89 (2005) and Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d

412, 419 (3d Cir. 2010) (internal footnotes omitted)).

       Here, the complaint fails to establish that the parties are diverse for purposes of

§ 1332(a). Moreover, the amount in controversy does not exceed the jurisdictional

threshold. Here, Rushing only seeks $30,000.00 ($10,000.00 from each bus driver), far

below the jurisdictional threshold. Accordingly, Rushing has failed to meet his burden of

demonstrating that this Court has subject matter jurisdiction over any state law tort claims

he may be raising. See Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir.

2015) (“The burden of establishing federal jurisdiction rests with the party asserting its

existence.” (citing DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006))).

                                      CONCLUSION

       Because Rushing has failed to state a federal cause of action and a basis for the

exercise of subject matter jurisdiction, we shall dismiss his complaint without prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Considering Rushing’s pro se status, we shall

give him an opportunity to file an amended complaint within thirty days.

                                                         /s/TIMOTHY J. SAVAGE



                                             4
5
